Citation Nr: 1637236	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  11-05 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for right lower leg exertional compartment syndrome.

2.  Entitlement to an initial compensable rating for left lower leg exertional compartment syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from June 1972 to November 1974 and from January 1988 to October 2007.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in April 2015.  This matter was originally on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The St. Petersburg, Florida otherwise has jurisdiction of the claims folder.

In February 2015, the Veteran testified at a Travel Board hearing.  A transcript of that hearing is of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case has been in adjudicative status for several years, and it has already been remanded in the past.  Consequently, the Board wishes to assure the Veteran that it would not be remanding this case again unless it was essential for a full and fair adjudication of his claim.

The Veteran seeks initial compensable evaluations for his bilateral lower leg exertional compartment syndrome.  

Noncompensable evaluations have been assigned for each lower extremity pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5262 for impairment of the tibia and fibula. Pursuant to Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015). 

Exertional compartment syndrome is "a condition in which increased tissue pressure in a confined anatomical space causes decreased blood flow leading to ischemia and dysfunction of the contained myoneural elements, marked by pain, muscle weakness, sensory loss, and palpable tenseness in the involved compartment.  Ischemia can lead to necrosis resulting in permanent impairment of function."  Dorland's Illustrated Medical Dictionary 1814 (30th ed. 2003).

The Board remanded the case in April 2015 in order to afford the Veteran a VA examination to determine the current severity of his condition.  Unfortunately, the Veteran was examined without any indicated diagnostic tests being conducted.  The Board notes that in February 2015, the Veteran's private podiatrist completed a Foot Conditions Disability Benefits Questionnaire.  At that time, the Veteran reported that the most predominate loss of function was the loss of heel-to-toe motion while running and/or walking at a fast pace.  The Veteran also noted knee weakness and instability.  The Veteran indicated that the pain at the top of his ankles hindered the up and down movement of his feet, especially when moving his feet up towards his legs.  The podiatrist noted some functional loss of heel-to-toe motion due to pain in the heels and balls of the feet as well as pain and tightness in the lower posterior and anterior calves.  The podiatrist noted diagnoses of postural deformity of pes planus, plantar fasciitis, and metatarsophalangeal degenerative joint disease with hallux valgus, shin splints, and chronic compartment syndrome.  

Given the documented symptoms of record, it is the Board's opinion that these disability should also be under the schedule of ratings for muscle disabilities.

As it was not clear what exact pathology was reasonably associated with the bilateral exertional compartment syndrome, the Board remanded the case in April 2015 for an additional VA examination. 

The examinations in August 2015 were conducted when the Veteran reportedly had no symptoms; and no tests were conducted to simulate such symptoms.  

The Board notes that during service, the Veteran underwent measurement of compartment pressures in both legs.  Baseline measurements were taken when he was asymptomatic and then he was placed on a treadmill until discomfort appeared on anterior compartments.  The results of such testing were noted to be consistent with a chronic compartment syndrome.  

It is the Board's opinion that a more thorough VA examination with any necessary testing, to include treadmill testing or any other testing to produce active symptoms, be conducted.
  
Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded the appropriate VA examination to determine the severity during active flare-up of service-connected exertional compartment syndrome of the lower extremities.  The examiner is to be provided access to Virtual VA and VBMS and must specify in the report that these records have been reviewed.  In accordance with the latest worksheets for rating ankle, knee, and muscle disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability including identifying any ankle, muscle, and peripheral nerve symptoms specifically associated with the Veteran's bilateral lower leg exertional compartment syndrome.  Any indicated diagnostic tests and studies, including treadmill testing, should be accomplished.  A complete rationale for any opinions expressed must be provided. 

2.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

4.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


